Citation Nr: 0213538	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as due to tobacco use in service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1948 to June 
1952, and from September 1952 to January 1954.  He received 
the combat infantryman badge, among other awards.

This appeal arises from a June 1999 rating action that denied 
service connection for COPD as due to tobacco use in service.

In December 1999, the veteran testified at a hearing before a 
hearing officer at the RO.  In September 2001, the veteran 
testified at a hearing before the undersigned Member of the 
Board of Veterans' Appeals (Board) at the RO. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The record establishes that the veteran engaged in combat 
with the enemy in service.

3. The VA received the veteran's claim for service connection 
for COPD as due to tobacco use in service in March 1998.

4. The record includes the veteran's credible hearing 
testimony that he began smoking cigarettes in service, and 
persuasive, uncontradicted medical opinions that he 
acquired nicotine dependence in service and that his 
current COPD was caused by tobacco use and such dependence 
in service.


CONCLUSION OF LAW

COPD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 1991); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim on the 
merits granting the full benefit sought on appeal, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision in this case, and that all notification and 
development action needed to render a fair decision on the 
claim has been accomplished.


I. Background

A review of the service medical records for the first period 
of active service discloses that the lungs were normal on 
entrance physical examination of October 1948, and chest X-
rays were negative.  

An August 1950 medical record noted that the veteran was 
suffering from combat exhaustion.

On separation examination of June 1952, the lungs and chest 
were normal, and chest X-rays were negative.

Many service medical records from the second period of active 
service are unavailable, presumably having been destroyed in 
a fire years ago at the National Personnel Records Center.  
The sole available service medical record is a January 1954 
separation physical examination report finding the lungs and 
chest normal, and chest X-rays were negative.

Post service, on VA general medical examination of June 1988, 
the veteran gave a history of pneumonia on 2 occasions in 
1987, a history of having been told that he had "early 
emphysema," and a history of smoking for 45 years on and 
off.  Current respiratory examination showed very faint 
wheezing with forced expiration.  Chest X-rays showed 
findings consistent with COPD.  

Private outpatient records of August 1994 noted a history of 
emphysema.  The veteran reportedly quit smoking in 1991.  In 
April 1995, the veteran complained of chest tightness and 
shortness of breath.  Chest X-rays revealed moderately-severe 
bullous emphysema.  May 1995 outpatient records noted a past 
medical history of COPD, pneumonia, and a 50- to 60-year 
history of smoking a package of cigarettes per day was noted.  
After examination, the assessments included COPD - severe 
bullous emphysema.  In August 1995, the medical director of 
The Clinic at Elma opined that the veteran was permanently 
disabled due to severe bullous emphysema.  October 1996 chest 
X-rays from the Elma Health Care Clinic revealed lung 
findings consistent with COPD.  January 1997 outpatient 
records noted continuing treatment and evaluation of the 
veteran including by A. Lampert, M.D., for pneumonia and 
severe COPD.  A longstanding smoking history of at least 1 
pack per day for         40 years was noted, and the veteran 
reportedly quit smoking in 1992.

In March 1998, the VA received the veteran's claim for 
service connection for lung disease that was caused by 
smoking which he began in service.              

VA outpatient treatment records developed from March 1998 to 
January 2002 reflect continuing follow-up treatment and 
evaluation of the veteran for disabilities including 
bronchitis and COPD.  In April 1999, a history of smoking 1 
pack per day for 40 years was noted.  In November 1999, a 60 
pack/year history of smoking was noted, and the veteran was 
noted to have quit smoking in 1987.

July 1999 affidavits from 3 individuals are of record.  A man 
who knew the veteran for over 60 years, since childhood, 
stated that he knew that the veteran did not smoke cigarettes 
as a teenager, but he recalled that he had started smoking 
after he returned home from military service.  Another friend 
of 68 years certified that the veteran did not smoke prior to 
military service, and that he started smoking when cigarettes 
were issued to him as part of his rations in military 
service.  The veteran's sister stated that the veteran did 
not smoke when he enlisted in service in October 1948.

In a statement of August 1999, O. Hernandez, M.D., stated 
that the veteran suffered from emphysema, the likely cause of 
which was smoking for a long time, and that he quit smoking 
in 1988.

In a statement which was received in December 1999, J. Yost, 
a Registered Nurse-Practitioner, stated that the veteran had 
emphysema which was secondary to cigarette smoking.

At the December 1999 RO hearing, the veteran testified that 
he did not smoke prior to service in 1948, that he began 
smoking when cigarettes were furnished to him in his rations 
in service, and that he thereafter developed a craving for 
cigarettes and continued to smoke in service and post service 
until the 1980's because he had become addicted to nicotine.  
He stated that he had tried to quit smoking post service and 
had even tried hypnosis, but this had not worked.

In a statement of January 2001, J. Heidrick, D.O., stated 
that he was treating the veteran for emphysema with several 
medications.  He stated that the veteran had been smoking 
long-term since his early days of military service, and had 
now developed end-stage COPD, requiring 24-hour oxygen 
support.  He opined that the veteran was clearly disabled and 
could not perform any type of work.

In a statement of September 2001, Dr. Heidrick opined that 
the veteran could reasonably be assumed to have nicotine 
dependency based upon his 3.5-year history of smoking at 
least 1 pack per day during his years of military service.  
He stated that the veteran had obvious evidence of advanced 
lung disease which had been directly caused by his smoking, 
and he opined that it was reasonable to assume that his 
nicotine addiction had its origins during his military 
service.     

At the September 2001 Board hearing, the veteran testified to 
the effect that his treating physician, Dr. Heidrick, 
supported his contention that he acquired nicotine dependence 
in service and that that dependence had caused his COPD.  He 
reiterated his contentions that he did not smoke prior to 
service, that he began smoking in service when cigarettes 
were furnished to him in his rations, and that he thereafter 
craved cigarettes in service and habitually smoked them at 
the average rate of approximately 1 pack per day.  He stated 
that he finally succeeded in stopping smoking in 1988.  

II. Analysis

The veteran contends, in effect, that he currently suffers 
from COPD which is due to smoking and nicotine dependence 
incurred in service.  He asserts that he did not smoke prior 
to service, that he began smoking and became addicted to 
nicotine in service, and that doctors have told him that his 
COPD was caused by his many years of smoking and nicotine 
dependence since service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection of disability may be established if 
the evidence establishes that injury or disease resulted from 
tobacco use in line of duty during active military service.  
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This applies to claims 
filed on or before 9 June 1998.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Nicotine dependence is a disease for 
VA compensation purposes.  USB Letter 20-97-14 (24 July 
1997).  A layman is not competent to diagnose nicotine 
dependence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  If a veteran acquired nicotine dependence during 
service, and if the nicotine dependence is considered to be a 
proximate cause of disability resulting from his use of 
tobacco products, then service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

Considering the merits of the claim, the Board first notes 
that the veteran's service and medical records establish that 
he engaged in combat in service.  As a result, the Board 
finds that his report of initially beginning smoking 
cigarettes in service, corroborated by his sworn hearing 
testimony and the affidavits of 3 individuals, is credible, 
even in the absence of a notation of the event in official 
records.  See 38 U.S.C.A. § 1154(b).

The record also contains medical opinions to the effect that 
the veteran currently suffers from COPD that resulted from 
tobacco use since military service, and that he acquired 
nicotine dependence during service.  The Board finds such 
opinions by his treating physicians, based upon both 
examination of the veteran and consideration of at least some 
portion of his documented medical history and his credible 
assertions, both competent and probative evidence of the 
onset of nicotine dependence in service as a result of 
smoking, and of a nexus between such smoking and dependence 
and his current COPD.  Significantly, the Board notes that 
there is no contrary medical evidence or opinion of record.

Under the circumstances, the Board finds that the overall 
record supports the grant of service connection for COPD as 
due to tobacco use in service.   


ORDER

Service connection for COPD as due to tobacco use in service 
is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

